29 F.3d 636
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Luciano RAMIREZ, Defendant-Appellant.
No. 93-50496.
United States Court of Appeals, Ninth Circuit.
Submitted June 29, 1994.Decided July 14, 1994.

Before:  WALLACE, Chief Judge, TROTT, T.G. NELSON, Circuit Judges.

MEMORANDUM

1
On April 7, 1993, this court remanded appellant Ramirez's case to the district court for an in camera determination of whether the government must disclose the identity of a confidential informant.  The district court has now held the required hearing and determined that the witness in question has no exculpatory evidence to offer.  Counsel for appellant Ramirez agrees with the court's determination and has filed a motion to withdraw as counsel (supported by a brief) as required by  Anders v. California, 386 U.S. 738 (1967).


2
We have examined the record created by the district court on remand and conclude there is no colorable claim for appeal in this case.  Accordingly, counsel's motion to withdraw is granted and Ramirez's conviction as reinstated is AFFIRMED.